REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 13 were known in the art as evidenced by Mohanty (U.S. PG Pub. No. 2020/0100777) which discloses a housing (e.g., “body 202” / “body 302”) having an optical path coupled to image detecting sensor (e.g., camera 318) and logic at ¶¶ [0029]-[0031], [0040], [0044]-[0046], and FIGS. 1, 2(A)-(C), 3.

    PNG
    media_image1.png
    353
    823
    media_image1.png
    Greyscale

Mohanty discloses a window pocket component having an open enclosure (“hollow space”) with cutting edges (e.g., “horizontal cutting element 106” / “cutting element 206”) for collecting bio sample at ¶ [0033] and FIGS. 1, 2(A)-2(C), 3; to wit: “The vertical blade 104 is the punch cutting element with an inner surface, an outer surface and a cutting edge along the bottom surface including a hollow space between the inner surfaces where the desired tissue is punched.” Mohanty discloses the window pocket provides a photonic illumination source (e.g., “light sources 212”) from a side of the collected sample and into the optical path at ¶ [0040] and FIGS. 1, 2(A)-2(C), 3; to wit: “light sources 212 (e.g. fiber optic lights and/or lightemitting-diodes (LEDs)).” But, Mohanty does not disclose that the photonic illumination source is located at a side of the collected sample opposite the image detecting sensor.
Mohanty discloses a window pocket structurally coupled to a stem (e.g., “light sources 212”), the window pocket component optically coupled an electro/optic channel stem distal end (“fiber optic lights”), for conducting selected frequency light from the housing (e.g., “body 202” / “body 302”) to a window pocket side normal axis surface for illumination penetrating a specimen sample in the window pocket for optical imaging into an optical microscopy magnification path axis at ¶¶ [0026], [0029], [0040], [0044] and FIGS. 1, 2(A)-2(C), 3. Mohanty discloses the stem has least one fiber optic channel (e.g. fiber optic lights”) for conducting selected streamed frequency and wavelength light from single wavelength light sources into the window pocket at ¶¶ [0026], [0029], [0040], [0044] and FIGS. 1, 2(A)-2(C), 3. Mohanty discloses the image detector (e.g., camera 210) is electronically coupled to electronic imaging logic for processing and display images, as well as the display of image processing results locally or wireless transfer to remote digital display device at ¶ [0026] and FIGS. 1, 2(A)-2(C), 3.p See, also, ¶ [0046] (“[T]he camera can be attached to the computer using the wired or wireless communication modes and can be used to capture real-time images of the lesion or growth which can be transferred to the pathologist to confirm the site of biopsy.”)
Arnold et al (U.S. PG Pub. No. 2013/0148196) discloses a housing (e.g., “casing 20”) having an optical and digital magnification path (e.g., “TAG lens 300”) coupled to image detecting sensor and logic at ¶¶ [0085]-[0086], [0178] and FIG. 20A Arnold discloses an optical microscopy magnification path magnifying (e.g., “’zoom’ lens”) and focusing images on a digital CCD detector at ¶¶ [0085], [0178] (CCD camera 370), [0236], [0259] (“the lens provided by the instant invention may be used to provide a microscoping lens”), [0260]. Arnold discloses logic (e.g., “controller 90”) for digital control, image focus and image processing of images responsive to the stem (light source) and optical path positioning at ¶¶ [0235]-[0242]; see, also, ¶¶ [0085], [0090], [0097]-[0098], [0136].
Other prior art considered and hereby made of record includes:
Shumate et al (U.S. PG Pub. No. 2015/0057553) which discloses transmitting light via optical fibers 114 into a window pocket 118 (“v-shaped notch”) which contains tissue 156 at ¶¶ [0023]-[0026] and FIG. 2. The sensor (“receptor end 148”) is located on a side of the window pocket opposite optical fibers 114. However, the sensor (“receptor end 148”) is not an “image detecting sensor”; the sensor (“receptor end 148”) does not comprise, “magnifying and focusing images on a digital CCD or CMOS detector.” Rather, Shumate discloses a sensor (“receptor end 148”) that measures the fluorescence response of tissue to the light source. See, ¶¶ [0013], [0028]. 

    PNG
    media_image2.png
    465
    821
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.